UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-5034


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DISTANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cr-00597-JFM-1)


Submitted:   November 17, 2010             Decided:   December 9, 2010


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, THE LAW OFFICES OF GERALD C. RUTER, P.C.,
Towson, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Traci L. Robinson, Special Assistant United
States Attorney, Noah Grynberg, Third-Year Law Clerk, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 A        federal       jury     convicted           Michael        Distance         for

possession of a firearm after having previously been convicted

of     a    crime         punishable        by     a       term     exceeding       one      year     of

imprisonment, in violation of 18 U.S.C. § 922(g)(1) (2006).                                           The

district court sentenced Distance to 210 months of imprisonment

and he now appeals.                 Finding no error, we affirm.

                 On       appeal,      Distance        argues       that    the    district      court

erred in denying his motion for disclosure of the identity of

the    confidential            informant.              This       court     reviews      a    district

court’s         decision          to     deny    a         motion     for     disclosure        of     a

confidential              informant’s       identity           for       abuse    of     discretion.

United States v. D’Anjou, 16 F.3d 604, 609 (4th Cir. 1994).                                          The

government            has     a        qualified           “privilege       to     withhold          from

disclosure the identity of persons who furnish information of

violations of law to officers charged with enforcement of that

law.”           Roviaro       v.       United    States,           353     U.S.    53,    59    (1957)

(citation omitted).                 However, the “identity of such an informer

must       be   disclosed          whenever       the        informer’s       testimony        may    be

relevant and helpful to the accused’s defense.”                                   Id. at 62.

                 In       determining          whether        to     require       disclosure,         a

district court must balance “the public interest in protecting

the     flow         of    information         against        the     individual’s           right    to

prepare his defense.”                    Id.     In making this determination, the

                                                       2
court should consider the circumstances of the case, including

(1) the crime charged, (2) the defendant’s possible defenses,

(3) the possible significance of the informer’s testimony, and

(4) any other relevant factors.               Id.       The defendant bears the

burden of demonstrating that the Roviaro criteria apply in favor

of   disclosure.     D’Anjou,    16   F.3d        at    609.       Moreover,   “[t]he

defendant must come forward with something more than speculation

as to the usefulness of such disclosure.”                        United States v.

Smith, 780 F.2d 1102, 1108 (4th Cir. 1985).                        The court should

order   disclosure    only    after         finding       that     the    informant’s

testimony would be “highly relevant.”               Id.

           Moreover, “[w]e have drawn a distinction in applying

Roviaro between informants who are participants in a criminal

transaction, and those who are mere tipsters.”                     United States v.

Mabry, 953 F.2d 127, 131 (4th Cir. 1991) (internal quotation

marks and citation omitted).            This court has determined that

disclosure   is    required     where       the        informant     is   an   active

participant in the crime, “particularly where [she] helps set up

the criminal occurrence.”       McLawhorn v. North Carolina, 484 F.2d

1, 5 (4th Cir. 1973).     However, we have cautioned that “it would

be a mistake to get caught up in the semantics of whether an

informant was in ‘tipster’ or ‘participant’ status.”                      Mabry, 953

F.2d at 131 (citing United States v. Brinkman, 739 F.2d 977, 981

(4th Cir. 1984)).     The key is balancing the competing interests

                                        3
in light of the circumstances of the case.          Id.   Having reviewed

the   record   in   light   of   the   relevant   legal   authorities,   we

conclude that the district court did not abuse its discretion in

denying Distance’s request for disclosure of the confidential

informant’s identity.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                       4